Citation Nr: 1231818	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  07-35 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to a higher rating for renal calculi, rated 10 percent disabling until November 18, 2010, and 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant, wife


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to February 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge at a July 2010 hearing.

The Board notes that the RO initially separated the Veteran's claims for service connection for a lumbar spine disorder and for a thoracic spine disorder.  However, the Veteran's claim for service connection for a back disorder encompasses both the lumbar and thoracic spines.  A claim for service connection for the lumbar spine disorder must be construed as inclusive of the thoracic spine disorder, as the Veteran cannot be charged with knowledge of the exact anatomical location of his back problem.  Rather, it is sufficient that he alleges a low back disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The currently demonstrated thoracolumbar spine disability to include fracture at T12 and thoracolumbar disc disease and degenerative changes first manifested many years after service separation and is not shown to be due to an event, injury, or incident of the Veteran's period of active service. 

2.  The currently demonstrated bilateral knee disability to include degenerative joint disease first manifested many years after service and is not shown to be due to an event or incident of the Veteran's period of active service.  

3.  Prior to November 18, 2010, the Veteran's renal calculi were not shown to cause frequent attacks of colic requiring catheter drainage, or diet therapy, drug therapy, or invasive or non-invasive procedures more than twice per year.

4.  Beginning November 18, 2010, the Veteran's renal calculi were not shown to cause renal dysfunction or kidney damage and the renal calculi do not cause an exceptional disability picture that renders the rating schedule inadequate.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thoracolumbar spine disorder to include fracture at T12 and thoracolumbar disc disease and degenerative changes are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for service connection for a bilateral knee disorder to include degenerative joint disease are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  Prior to November 18, 2010, the criteria for a rating in excess of 10 percent for renal calculi are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.115b, Diagnostic Code 7508 (2011).

4.  Beginning November 18, 2010, the criteria for a rating in excess of 30 percent for renal calculi are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.115b, Diagnostic Code 7508 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in April 2006 which explained what the evidence needed to show in order to establish service connection for a claimed disability as well as what was necessary in order to receive a higher rating for a disability that is already service connected.   The April 2006 letter also explained how VA could assist the Veteran with obtaining evidence in support of his claims.  He was sent another letter in March 2006 which explained the general manner whereby ratings and effective dates are assigned for service connected disabilities.  A May 2008 letter set forth the rating criteria for rating the service-connected renal calculi.  

In addition to its duties to provide notices to claimants, VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, and a transcript of the Veteran's testimony at the July 2010 hearing.  The Veteran was afforded appropriate VA examinations in conjunction with his claims.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2010 hearing, the Veterans Law Judge noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  

In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing. 

By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits. 

As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. pertained to the issues of service connection.  

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service connection

The Veteran contends that he has a back disorder and a bilateral knee disorder due to his military service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, such as arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

A.  Back disorder

The Veteran contends that his current back disorder is the result of a motor vehicle accident that occurred in service in 1959 and/or by falling off of an aircraft wing.  At the hearing before the Board in July 2010, the Veteran testified that he got in a motor vehicle accident in service in 1959.  He believed that his back problems were caused by this incident because it was "[t]he only thing that happened that... would cause it."  He testified that he had neck and back pain.  At a later time a fractured vertebra was found.  The Veteran testified he was treated for his back in service but nothing was ever found.  He also testified that he hurt his back when he slid 5 feet down off of an aircraft wing.  It hurt but the Veteran did not seek any treatment at that time.  The Veteran denied getting into any type of accident that hurt his back after service.  

The Veteran, as a lay person, is competent to testify as to observable symptoms and observable events such as an injury.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.

Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board finds that there is competent evidence that the Veteran sustained an injury to the back in service in the motor vehicle accident and when he fell from the wing of a plane.  He is also competent to report that he experienced back pain.  However, he does not have the medical expertise to render a diagnosis due to the injuries in service.  

Service treatment records show that the Veteran complained of daily mid-thoracic pain in March 1958, however, there was no x-ray evidence of pathological change.  Service treatment records reflect that the Veteran was in a motor vehicle accident in June 1959.  A June 1959 record shows a diagnosis of lumbosacral muscle strain.  The Veteran was hospitalized for four days.  X-rays of the thoracic and cervical spines were done at that time and there was no evidence of fracture, dislocation, or other abnormal change of the osseous structures or joint spaces.  

A January 1966 flight physical noted the history of an automobile accident that caused lumbosacral strain for which the Veteran was hospitalized for four days.  There were noted to be no complications or sequelae of this incident.  A September 1966 physical also noted that there were no complications or sequelae from the lumbosacral muscle strain from the automobile accident.  

A February 1968 examination report indicates that examination of the spine was normal.  In December 1968 the Veteran had an episode of torticullis but there was no mention of any low or mid back pain associated with this incident.  The Veteran separated from service in February 1975. 

In April 1975, the Veteran was examined by VA.  At that time he reported recurring back pain.  An x-ray of the lumbosacral spine showed that its alignment and curvature were normal.  The vertebral body stature and intervertebral disc space widths were well maintained.  There was no evidence of spondylolysis or spondylolisthesis.  The apopyseal joints appeared unremarkable.  The pelvic bone structure appeared intact.  Examination was essentially negative.  The Veteran was able to flex with his finger tips to the floor.  He was able to squat and to stand on his heels and toes.  Straight leg raise was 90 degrees bilaterally.  No residuals of a back injury were found.  The diagnosis was history of back injury, x-ray negative. 

A thoracolumbar spine disability was first detected in 1991, over 15 years after service separation.  An MRI of the thoracic spine was done in June 1991, due to a history of fracture of T12.  The impression was an anterior compression fracture of T12 with minimal posterior bulging of the T11-12 disc and multi-level thoracic disc degeneration.  A limited CT scan of the thoracic spine was done in July 1991.  It showed central compression of the T12 vertebral body and degenerative changes. 

Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the thoracolumbar spine disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The current lumbar spine degenerative disc disease was first shown in 2006, over 30 years after service separation.  In April 2006, the Veteran came to establish care at VA and at that time complained of upper and lower back pain.  A May 2006 x-ray showed no significant lumbar abnormality and an old compression of the body of T12.  An MRI done in October 2006 showed degenerative endplate disc protrusion within the top of T12 and inferior margin of L4, mild diffuse bulging at L2-3 without significant canal narrowing, multilevel degenerative changes with facet hypertrophy present at L3-4 and L4-5 but without significant canal or foraminal stenosis, and slight wedging of the anterior margin of T12 without evidence of underlying bone marrow edema, probably chronic compression.  X-rays done in November 2006 showed grade 1 spondylolisthesis of L4 on L5 and an old compression fracture at T12.  A VA examination dated in February 2011 shows a diagnosis of compression fracture at T-12 and lumbar spine degenerative disc disease with stenosis and radicular symptoms.  

The Board finds that the weight of the evidence establishes that the current thoracolumbar spine disability is not related to active service to include the injuries in service.  

The Veteran submitted medical evidence in support of his claim.  The Veteran obtained an opinion from a physician assistant, supposedly writing for a physician, in August 2007, which claimed that the Veteran's residuals of a compression fracture at T12 with accompanying cervical pain was at least as likely as not caused by or contributed to by the 1959 automobile accident.  It was noted that the compression fracture was old and it was conceded that the x-ray could not tell the doctor when the fracture occurred.  The Veteran gave a history of a sharp pain at the thoracolumbar junction at the time of the accident, which caused the doctor to believe that the fracture occurred at that time.  

The Veteran also submitted an opinion from his family practitioner who also noted the history of a motor vehicle accident.  He concluded that the Veteran's lumbar strain and T12 compression fracture were more likely than not due to the accident.  He noted that the Veteran had no physical hobbies and was not involved in any other accidents.  He did not believe that a spinal compression fracture could be related to aging.  

There is probative medical evidence which establishes that the current thoracolumbar spine disability is not related to the Veteran's active service including the injuries in service.   

The Veteran was first examined by VA in January 2008.  However, at that time while he mentioned hurting his back when he fell of an aircraft wing, no mention was made of the 1959 automobile accident.  Therefore, the VA examiner's opinion that the back injury was less likely than not related to the Veteran's service time and more likely due to deconditioning, obesity, and the aging process, was deemed inadequate and a new VA examination was subsequently obtained.  

The Veteran was afforded another VA examination in February 2011 that considered the history of the 1959 motor vehicle accident.  At that time the Veteran reported that he had back pain since the 1959 motor vehicle accident.  He sought treatment after service in the 1980s.  The Veteran identified the area of the greatest pain as the L1-L4 area.  After examination of the Veteran, the VA examiner diagnosed compression fracture at T-12 and lumbar spine degenerative disc disease with stenosis and radicular symptoms.  

The examiner noted that the Veteran was in a motor vehicle accident in June 1959 and the diagnosis was lumbar strain.  The examiner noted that there was no evidence showing diagnosis or treatment of a T-12 fracture; the Veteran was hospitalized for four days and there was no further treatment.  Further periodic and flight physicals throughout the Veteran's career showed no complaints about the thoracolumbar spine and examinations were reported as negative.  The extensive private records submitted by the Veteran are not proximate to his discharge.  It appeared that the diagnosis of the T-12 fracture was an incidental finding in his screening for complaints of low back pain.  The diagnosis was degenerative changes of the lumbar spine and spinal stenosis.  This examiner stated that this was more consistent with aging and attrition.  It was the examiner's opinion that the Veteran's current lumbar and thoracic spine injuries were less likely than not related to his service.

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein. 

In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id. 

The Court indicated that the claims file "[was] not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id.  

On this record, the Board finds that the 2011 VA medical opinion has the greatest evidentiary weight as it reflects the most comprehensive and reasoned review of the entire evidentiary record.  The VA examiner was able to review the claims folder including the service treatment records.  The examiner also assessed the Veteran's statements concerning the back injuries and symptoms.  The VA examiner provided an etiology for the current thoracolumbar disability and indicated that it was more likely related to aging and attrition.

The private medical opinions have less probative value than the 2011 VA medical opinion.  The private opinions to the effect that the T-12 fracture occurred in service were based on the history provided by the Veteran, and not objective facts such as x-rays.  The private physicians indicated that they reviewed the service treatment records but they do not mention or discuss the negative x-ray examinations of the thoracolumbar spine in service or upon examination in April 1975.  X-rays of the lumbar spine in 1975 did not show the current disc degeneration, arthritis, or the T12 fracture.  The discussion of this medical evidence in the service treatment records is critical in determining whether the current low back disability was caused by the in-service injuries.  Such facts must be addressed to form a probative expert opinion as to the etiology of the low back disability.  See Nieves-Rodriguez, supra.  For these reasons, the February 2011 VA medical opinion must be afforded more evidentiary weight than the private opinions for the purpose of deciding this appeal.

The Board notes that argument of the Veteran's representative that the opinion of the VA examiner should be considered less probative than those of the Veteran's doctors because the examination was conducted by a physician assistant.  A  physician assistant, having completed medical education and training, is competent to provide diagnoses, statements, and opinions and may provide competent medical evidence within the meaning of 38 C.F.R. § 3.159(a)(1). See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007). The Court explicitly held that VA may satisfy its duty to assist by providing a medical examination performed by a nurse practitioner, and this reasoning also applies to physician assistants.  Id.  

While the level of expertise of various providers may impact the probative value of their statements, in this case only the VA examiner considered all the evidence of record.  While the Veteran's primary care doctor claimed he reviewed the Veteran's service medical records, he did not mention the negative x-ray in June 1959 or provide any explanation for it, suggesting that his review was incomplete.  His sole rationale was that the Veteran denied any other accidents or physical work.  However, as the examiner noted, the Veteran's current diagnoses, which are primarily responsible for his back pain (and not the T-12 compression fracture, which was an incidental finding) are more consistent with aging and attrition.  Moreover, while the private physician assistant working with the Veteran's orthopedic surgeon also opined that the surgeon believed the compression fracture occurred in service, there was no mention that he reviewed any of the service treatment records, including the negative x-ray report in service or the negative 1975 VA x-ray report.    

The Board finds that the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and medical examination, to be highly probative.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  The service examination report shows that the lumbosacral muscle strain resolved and x-ray examination of the spine in service was negative.  

The April 1975 VA examination report is highly probative as well.  This medical examination was performed soon after service separation in February 1975.  This VA examination report indicates that examination and x-ray examination of the spine was negative and no residuals of a back injury were found.  

The Veteran's own implied assertions that the back disability is related to the in-service injuries are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The evidence does not establish that the Veteran has the expertise to render a medical opinion.  

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  The record shows that the Veteran has reported having back pain since the fall in service. The Board has considered these statements.  Even if the Board concedes that the Veteran had continuity of symptoms of back pain since service, the Veteran's claim still fails based upon the lack of medical nexus associating the continuity of symptoms to the current spine disability. 

The provisions concerning continuity of symptomatology do not relieve the requirement that there be some medical evidence of a nexus to service. For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  As discussed, the more probative medical evidence establishes that the current spine disability is not related to the injuries in service.  

There is no evidence of a diagnosis of a back disability until over 15 years after service separation.  There is medical evidence that establishes that the current thoracolumbar spine disability is not related to the Veteran's active service.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for a thoracolumbar spine disorder is denied. 

B.  Knee disorder

The Veteran contends that he injured his knees as a result of duck walking under aircraft.  He did not report any specific in service injury to the knees.  In his notice of disagreement dated in August 2006 he reported that he had "problems" with his knees on active duty and thereafter. 

Review of service treatment records shows that in February 1957 the Veteran reported a one and a half week history of right knee discomfort.  There was no swelling.  An examination of the knee was negative. In March 1957 the Veteran followed up on his reported knee pain.  It was noted that an x-ray of the knee was negative.  In March 1959 the Veteran again reported that he had knee pains.  There was no limitation of motion.  It was noted that the Veteran had x-rays, which were normal. An examination of the knee was normal. 

In early November 1964 the Veteran reported that his right knee gave way a few days earlier and it was now swollen and hurting.  

Service examinations in December 1965 and September 1966 indicate that examination of the lower extremities was normal.  In December 1965, the Veteran reported having pain in the left foot.  At a periodic physical in February 1968 the Veteran denied having a trick or locked knee.  Examination of the lower extremities was normal.  

An arthrogram of the right knee was performed in November 1974 after the Veteran complained that he had right knee pain and giving way; it showed a normal knee. 

In April 1975 the Veteran was examined by VA.  At that time he reported that since his retirement he had been having knee pain.  An x-ray of both knees showed no soft tissue abnormalities.  The relationships of the knee joints were satisfactory.  There was no radiographic evidence of significant skeletal abnormality and no fracture or dislocation.  Examination of the right knee showed there was synovial swelling.  The subpatellar region was tender.  There was full range of motion with coarse crepitation on extension and flexion.  The  Veteran reported that his right knee hurt with forced flexion.  The left knee had full range of motion and coarse crepitation on flexion and extension.  No arthritis of the knees was found. 

In June 2002 the Veteran complained of left knee pain.  He denied a history of injury.  The Veteran was at that time found to have a torn medial meniscus of the left knee and he had knee surgery for this reason.   

An examination of the right knee in January 2008 noted a history of a torn meniscus in the right knee, for which surgery was done in 1982.  There are no records available pertaining to the 1982 surgery.  The examiner opined that the Veteran's right knee problems were less likely than not related to the right knee pain that he experienced in service, and was more likely due to obesity and the effects of the post-service meniscectomy.  

At his July 2010 hearing, the Veteran contended that he did not have a single injury to his knees in service, but rather continuous knee problems from physical activity in service.  The Veteran testified that he first sought treatment for his knees in the 1980s.  He alleged that a private physician had provided a letter relating the Veteran's knee problems to his service.  However, attempts to obtain this alleged letter were fruitless and it is not of record.  

At the July 2010 hearing the Veteran's wife testified that he complained about his knees in service and sometimes he would sleep in a chair due to discomfort.  

The Veteran was reexamined with respect to his knees in February 2011.  At that time, he did not recall any specific injury to his knees.  A lot of his job in service involved squatting, kneeling, and duck walking around aircraft.  The Veteran sought treatment for his knees in service.  He thought he was diagnosed with "calcium deposits."  He claimed he had his knees aspirated in service, but he does not recall when or where this was done.  He continued to have knee pain on active duty despite treatment and he generally treated his pain himself.  

It was noted that the Veteran had an arthroscopy of the left knee and was discovered to have a meniscal tear.  There actually was no surgery to the right knee.  The Veteran reported that after service he had continued knee pain which he treated himself until around 1983 when he sought the help of a private physician.  After examining the Veteran, the examiner noted bilateral knee degenerative joint disease status post arthroscopy, left knee.  Mild degenerative changes on x-ray in the patellofemoral joint and medial joint space. 

The examiner opined that the Veteran's knee problems were less likely than not related to his in service complaints.  The examiner noted that the Veteran had acute complaints in 1957 and 1974 with no continuing complaints.  X-rays and an arthrogram performed in 1974 were reported as negative.  There was no interim data proximate to discharge indicating a chronic condition of either knee.  

On this record, the Board finds that the 2011 VA medical opinion has great evidentiary weight as it reflects the most comprehensive and reasoned review of the entire evidentiary record.  The VA examiner was able to review the claims folder including the service treatment records and the examiner also considered the Veteran's own statements concerning the claimed knee disability.  The examiner provided a rationale for the opinion and discussed the pertinent evidence.  The examiner provided an etiology for the current knee disability.  

The Veteran's own implied assertions that the current bilateral knee disability is related to service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The evidence does not establish that the Veteran has the expertise to render a medical opinion.  

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  The record shows that the Veteran has made general statements that he has had knee symptoms since service.  The Board has considered these statements. 

Even if the Board concedes that the Veteran had continuity of symptoms of knee pain since service, the Veteran's claim still fails based upon the lack of medical nexus associating the continuity of symptoms to the current bilateral knee disability.  

The provisions concerning continuity of symptomatology do not relieve the requirement that there be some medical evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

As discussed, there is competent evidence that the Veteran had symptoms of knee pain in service and after service.  However, the more probative medical evidence establishes that the current bilateral knee disability, specifically the degenerative arthritis of the knees, first manifested many years after service and is not related to the symptoms in service.  

The current bilateral knee disability first manifested many years after service separation.  There is medical evidence that establishes that the current bilateral knee disability is not related to the Veteran's active service.  The weight of the evidence establishes that it is not at least as likely as not that the Veteran's bilateral knee disorders are related to his military service.  While the Veteran is competent to report that he felt pain in his knees since service, he lacks the requisite expertise to ascribe his current knee problems to his service time, especially given the lack of any discrete instance where he claimed to have hurt his knees.  While he has current degenerative changes of the knees, this was not visible in service on x-rays or an arthrogram  in 1974 or x-rays performed shortly after service in 1975.  No abnormalities of the knees were found at those times.  There was no evidence of arthritis of the knees within one year of service.  

The first evidence of a knee disorder was in 2002, when the Veteran was found to have a torn meniscus of the left knee.  This is many years after service.  Such a lengthy time interval between service and the earliest documentation of symptoms or findings is of itself a factor for consideration against a finding that the claimed bilateral hip disability is related to service.  This lengthy period with no evidence of pertinent diagnosis or treatment weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Therefore, for these reasons, the Board finds that service connection for a bilateral knee disability is not warranted.  The preponderance of the evidence of record is against the Veteran's claim for service connection for a bilateral knee disability.  Gilbert, 1 Vet. App. 49.  Accordingly, on this record, the claim must be denied. 

Increased Rating

The Veteran contends that the symptoms of his renal calculi are more serious than is contemplated by the 10 percent rating in effect until November 18, 2010 and the 30 percent rating in effect thereafter.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Nephrolithiasis is rated as hydronephrosis, unless there is recurrent stone formation requiring diet therapy, drug therapy, or invasive or non-invasive procedures more than two times per year.  In that case, a 30 percent rating applies.  Severe hydronephrosis is rated as renal dysfunction.  A 30 percent rating also applies where there are frequent attacks of colic with infection and kidney function is impaired.  A 20 percent rating applies where there are frequent attacks of colic requiring catheter drainage.  A 10 percent rating applies for occasional attacks of colic, not infected and not requiring catheter drainage.  38 C.F.R. § 4.115b, Diagnostic Codes 7508, 7509.

The Veteran was afforded a VA genitourinary examination in June 2006.  At that time the Veteran reported that he got kidney stones at least once per year.  In 1986 he passed a stone and had a stent put in one of his kidneys.  At present, he just takes pain medication once per year when his kidney stones exacerbate.  He avoids dairy products because of this.  He gets urinary tract infections that require antibiotics about once per year.  He experiences nocturia.  

Private treatment records show that the Veteran developed small stones in August 2007.  Lithotripsy was considered but the Veteran did not actually undergo the procedure.  

The Veteran was reexamined in January 2008.  He reported that he had a lithotripsy in 1986 and had for a short time been put on medication at that time.  He was not currently taking medication for his kidney stone problem.  His last episode was six months prior to the examination and at that time he spontaneously passed the stones.  He denied any urinary complaints.  He denied renal dysfunction, lethargy, weakness, anorexia, weight change, and incontinence.  

The examiner opined that the Veteran's kidney stones should not interfere with working.  The Veteran had no residuals of kidney stones.  His nephrolithiasis was at present stable.  

The Veteran had another episode of stones in November 2010.  He was prescribed medication at that time and advised to drink more fluids. He was given a list of foods to avoid.  The November 2010 private medical record indicates that a diet supplement was suggested to help treat the kidney stones.  Based upon the evidence of diet therapy, a 30 percent rating was assigned from November 18, 2010.  

The Veteran was reexamined in April 2011.  At that time he reported that he got kidney stones about four times per year.  He had lithotripsy a few weeks prior to the examination, which was the first such procedure since 1986.  He was on a dietary restriction of reduced calcium.  He takes pain medication during flare ups.  The Veteran reported that he was unable to function during flare ups due to pain.  There were episodes of renal colic about four times per year.  There was no history of kidney infections or kidney impairment.  

The evidence does not show that the Veteran met the criteria for a rating in excess of 10 percent prior to November 18, 2010.  At that time he reported experiencing kidney stones about once per year, which constitutes an occasional attack of renal colic.  While at his most recent examination the Veteran reported experiencing stones four times per year since 1986, at his prior examinations he reported at least yearly episodes of colic, which is inconsistent with his later statement and his original statement as to this matter is more credible since the Veteran would have had no reason to underreport his symptoms.  Catheter drainage had not been required since 1986.  He was not yet on drug or diet therapy at that time, although he tried to avoid dairy products.

The evidence also does not show that the Veteran met the criteria for a rating in excess of 30 percent beginning November 18, 2010 or at any time during the appeal period.  This is the highest rating available for nephrolithiasis, unless there is renal dysfunction which is not present here.  The April 2011 VA examination report indicates that there is no evidence of kidney function impairment.  See also the January 2008 VA examination report.  

When either a claimant or the evidence of record suggests that a schedular rating may be inadequate, the Board must specifically adjudicate the issue of whether referral for an extraschedular rating is warranted.  See, e.g., Colayong v. West,  12 Vet. App. 524, 536 (1999).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008)  In this case, the Veteran claims that his level of functional impairment is more severe than is accounted for by application of the rating criteria set forth in 38 C.F.R. § 4.85 & 4.86.  However, the Veteran's symptoms of episodic renal colic with recurrent stone formation and the need for drug and diet therapy is specifically contemplated by the rating schedule.  No unusual symptoms were shown.  Although the Veteran reported he was at times incapacitated by pain, there was no showing of marked interference with employment or recurrent hospitalizations as a result of the Veteran's kidney stones.

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim for an increased rating for kidney stones.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  The claim for higher disability ratings is denied.  



ORDER

Service connection for a thoracolumbar spine disorder is denied.

Service connection for a bilateral knee disorder is denied.

A rating in excess of 10 percent for kidney stones for the period prior to November 18, 2010 is denied.

A rating in excess of 30 percent for kidney stones for the period beginning November 18, 2010 is denied.



____________________________________________
C. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


